DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the second end of the rocker arm" in lines 1-2 of claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 8,376,162 B2 to Yang (“Yang”).
This figure, now referred to as Yang annotated Fig. 5, used for the rejection of claims 10-19 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 10-19 below. 

    PNG
    media_image1.png
    400
    576
    media_image1.png
    Greyscale

As to claim 10, Yang teaches a resealable cap for a container (water jar 90), comprising: a cap cover (main body 10) having an opening (water passage 121); and a resealable closure mechanism (resiliency device 30) including a push button tab (depression bar 21), an actuator post (rod 31), a spring (spring 33), an O-ring (ring seal 35), a rocker arm (water stop member 40) having a distal rocker arm end (water sealing section 43) configured to resealably mate with the opening in the cap cover (Fig. 3), and a locking cap member (rounded jointing end 313), wherein the actuator post passes through the cap cover (Fig. 3) and has a first end (top end that connects to carrier 23, as seen in Fig. 3) configured to interact with the push button tab (Fig. 3) and a second end configured to slide through the rocker arm and mate with the locking cap member (col. 4, lines 1-5), thereby retaining the rocker arm on the second end of the actuator post (Fig. 3), and the spring and O-ring are positioned on the actuator post between the rocker arm and the push button tab (Fig. 3).
As to claim 11, Yang teaches the resealable cap of claim 10, wherein the push button tab alternates between an actuated position (Fig. 8) and an un-actuated position (Fig. 3).
As to claim 12, Yang teaches the resealable cap of claim 10, wherein the second end of the rocker arm is covered by a mouthpiece plug (silicone rubber pad 431).
As to claim 13, Yang teaches the resealable cap of claim 12, wherein the mouthpiece plug is made of a material selected from the group consisting of rubber, plastic, soft plastic, foam, and silicone (col. 4, lines 11-14).
As to claim 14, Yang teaches the resealable cap of claim 10, wherein the push button tab includes a detent (detent, Yang annotated Fig. 5).
As to claim 15, Yang teaches the resealable cap of claim 14, wherein the detent is configured to mate with a detent groove (groove, Yang annotated Fig. 5) positioned in the cap cover when the push button tab is in the un-actuated position (Yang annotated Fig. 5).
As to claim 16, Yang teaches the resealable cap of claim 10, wherein the cap cover has a top edge configured to house the push button tab and a bottom edge configured to mate with a container (Fig. 5). 
As to claim 17, Yang teaches the resealable cap of claim 10, wherein the spring has a first spring end (top of spring away from the container) that abuts a flanged portion (radial flange 312) of the first end of the actuator post (Fig. 1) and a second spring end (bottom of spring opposite the top) that seats against a top portion of the cap cover (Fig. 3).
As to claim 18, Yang teaches the resealable cap of claim 17, wherein the spring is compressed when the push button tab is in the actuated position (Fig. 8) and uncompressed when the push button tab is in the un-actuated position (Fig. 3).
As to claim 19, Yang teaches the resealable cap of claim 18, wherein the distal rocker arm end is positioned away from the opening when the push button tab is in the actuated position in the spring is compressed (Fig. 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 8,297,462 B1 to Joyce discloses a dispensing closure with operative handle.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733